Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 9, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151715                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  MARKETPLACE OF ROCHESTER HILLS                                                                            Joan L. Larsen,
  PARCEL B, LLC, MARKETPLACE OF                                                                                       Justices
  ROCHESTER HILLS PARCEL C, LLC,
  MARKETPLACE OF ROCHESTER HILLS
  PARCEL D, LLC, and MARKETPLACE OF
  ROCHESTER HILLS PARCEL G, LLC,
            Plaintiffs-Appellants,
  v                                                                 SC: 151715
                                                                    COA: 318894
                                                                    Oakland CC: 2013-134395-CB
  COMERICA BANK,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 17, 2015
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE those parts of the Court of Appeals
  judgment stating that the same transaction test for compulsory joinder and res judicata is
  “if the same facts or evidence are essential to the maintenance of the two actions” and
  whether the two claims “concern identical evidence or essential facts.” The proper test is
  “‘whether the facts are related in time, space, origin or motivation, [and] whether they
  form a convenient trial unit . . . .’” Adair v Michigan, 470 Mich. 105, 125 (2004), quoting
  46 Am Jur 2d, Judgments § 533, p 801. When the same transaction test is properly
  applied to this case, the result reached by the Court of Appeals is correct. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.

       BERNSTEIN, J., not participating due to a familial relationship with one of the
  named guarantors in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 9, 2015
           t1202
                                                                               Clerk